Citation Nr: 1139802	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-39 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for leg edema, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty with the United States Army from July 1981 to July 1984.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for gynecological problems, low back pain, cardiac problems, diabetes, hypertension, and leg edema.

The Veteran testified at an August 2008 hearing before the undersigned, held via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

In a September 2008 Board decision, the denials of service connection for low back pain, cardiac problems, and diabetes were affirmed.  These appeals are no longer before the Board.  The issues of service connection for gynecological problems, hypertension, and leg edema were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

When the claims were returned to the Board in April 2010, service connection for gynecological problems was denied, and the claims of service connection for hypertension and leg edema were again remanded to the RO, via the AMC, for further development.  The matters have now been returned to the Board.


FINDINGS OF FACT

1.  Hypertension was not first manifested on active duty service or within the first post-service year; the preponderance of the competent and credible evidence is against a finding that currently diagnosed hypertension is related to military service.

2.  There is no current diagnosis of chronic leg edema; it is a transient symptom of other diseases or disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection of hypertension have not been met.  38 U.S.C.A. §§ 101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection of leg edema have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  November 2004, January 2005, and October 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The October 2008 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  At the August 2008 hearing, the Veteran acknowledged receipt of notice and waived any objection to the content or timing of such.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, have been obtained.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted and necessary opinions were obtained; the most recent examination and opinion is adequate for adjudication.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file in conjunction with the examination, offered the requested opinion, and supported such with appropriate findings and a well reasoned rationale.

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  These must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Service treatment records reveal no diagnosis or showing of hypertension, or leg edema.  Elevated blood pressure readings are of record, beginning in February 1984, when pressures of 146/94 and 134/90 were noted.  At the time the Veteran was being treated for a difficult menses.  Elevated pressure was again noted in connection with a difficult menses in June 1984, with readings of 140/80 and 140/88.  Between, pressure had decreased, with a 110/76 reading in May 1984.  A September 1985 examination for Army Reserves noted pressure of 114/70; at that time the Veteran made no complaint of current or past blood pressure problems, and there were no clinical findings related to blood pressure.

A private cardiology record in September 1993 shows an overall impression of labile hypertension, rule out sustained hypertension.  It was noted that the Veteran worked as an emergency medical technician and would obtain 20 blood pressure readings to determine the need for hypertensive therapy.  A July 1995 private medical record shows the Veteran reported a history of hypertension for "several years" but was not exactly sure when she began treatment for it.  She noted that her blood pressure had been seemingly well-controlled until last week when at work, she developed a pounding frontal headache with some burning at the top of her head.  She noted that she had her blood pressure checked at that time and it was 180/116.  The impression was hypertension, labile with present therapy.  Follow-up care was noted on a September 1995 private hospital record.  The impression was hypertension, well-controlled on present regimen.  Subsequent private hospital records note continued findings of hypertension.  A July 1996 private physical examination report notes the Veteran was a chronically heavy smoker and had a family history strong for hypercholesterolemia. 

A VA examination report dated in November 2008 confirmed the diagnosis of hypertension, and noted that good control was established.  The Veteran reported the onset of hypertension in 1982, when she was treated in service for headaches.  She described intermittent edema over many years.  The examiner diagnosed long standing hypertension of undetermined date of onset.  Edema was not present and was "nonspecific."  The claims file was not reviewed in conjunction with the examination, and so the examiner stated that no opinions could be offered.  He expressed a willingness to provide an addendum to his report upon review of the file, but this was never accomplished.

A second VA examination was therefore provided in March 2009; the claims file was reviewed in conjunction with that examination.  The examiner opined that currently diagnosed hypertension was not likely associated with military service; unfortunately, the examiner noted erroneous facts.  He misdated the Veteran's date of separation, and so did not fully consider all elevated readings to have been in service.  Further, the examiner did not consider whether signs and symptoms in service were the first manifestations of a condition later diagnosed as hypertension.  The opinion therefore had no probative weight.

Another VA examination was performed in August 2010; the claims file was not made available for review.  While current clinical findings were made, the examiner stated he could not offer the opinion requested, as he had no documentation of the Veteran's full medical history, including in-service treatment and complaints.  He also noted that later review could be problematic, as he would not be able to clarify records or statements.  The Veteran did present a fairly accurate, if somewhat vague, history.  She reported that she had some high blood pressure readings in service, and did not have peripheral edema.  No edema was observed on examination.  The examiner also stated that peripheral edema is not a disease.  It is instead a symptom, and can be related to many conditions.  The Veteran's most recent bout, in June 2010, was related to a pulmonary problem

The claims file was subsequently provided, and the examiner offered an addendum to his report in October 2010.  He did not report any conflicts or confusion which might require clarification from the Veteran.  The in-service instances of elevated blood pressure were noted, and the examiner opined that these represented transient elevations related to sickness or injuries.  Multiple normal readings were recorded in service.  The first notation of a chronic elevation was after service, in August 1995, when the Veteran was noted to be on medication, the type of which used can cause edema.  Hypertension was not diagnosed until more than one year after service, and the "occasional isolated episodes" of high blood pressure in service, as they were accompanied by acute pain or fever, did not represent the initial manifestations or precursors of hypertension.

At the August 2008 hearing, the Veteran reported that she had first experienced edema in 1982 or 1983, during service.  This coincided with the development of hypertension.  They did not place her on medications and instead closely monitored her.  She was first prescribed medications in 1986, after service.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Hypertension is a listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hypertension

Hypertension was not first manifested during service.  Although there were isolated instances of diastolic pressures at or over 90 in February 1984, a diagnosis under the VA definition at 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) was not warranted.  The readings were taken on the same day.  Further, there are many more instances of diastolic pressure below 90, and so the elevated values are not predominant.  

Moreover, no doctor has indicated that these reading warrant a diagnosis.  The fact that they are high is universally acknowledged, but they do not establish a chronic disability, nor are they the precursors to such.  The sole medical opinion of record on the question is very clear in stating that the elevated readings are associated with specific instances of pain or illness, and are not representative of a systemic problem.  Direct service connection is not warranted for hypertension.

The presumption of service connection is not for application, either.  There is no competent or credible evidence of a diagnosis of hypertension within one year of the Veteran's separation from service in July 1984.  Medical records indicate that a diagnosis was not made, and medicine prescribed, until 1995; the Veteran did refer to earlier treatment.  The Veteran has testified that she was first diagnosed and put on medication in 1986.  She is competent to report what a doctor told her, and that she took medication; this is not the same as rendering a diagnosis, and requires no specialized knowledge.  However, even assuming the credibility of her statement, despite the contradictions and inconsistencies in the medical records, this still places the diagnosis outside the one year presumptive period.  Service connection on a presumptive basis is not warranted.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for hypertension is not warranted.

Leg Edema

Service records reveal no clinical findings or complaints of edema of the legs.  Treatment records do show intermittent complaints of lower extremity swelling, and the Veteran has consistently reported that she has such episodic edema.

All three VA examiners have described the edema as a symptom of other conditions.  None identify it as a disability or disease in or of itself.  Peripheral edema was noted to be "nonspecific" and potentially related to multiple factors in 2008.  In 2009, the examiner stated that it was a symptom known to be associated with one of the Veteran's blood pressure medications.  The clearest statement is from the August 2010 examiner, who specified that peripheral edema was only a symptom of other conditions.  No doctor diagnoses peripheral edema as a separate disability entity; service connection is granted only for disabilities, not for symptoms.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Even if the intermittent peripheral edema were to be considered a disability instead of a criteria for identifying and evaluating another, underlying condition, service connection would not be warranted.  Edema was not present in service or for many years after; treatment records show no findings or complaints.  Further, doctors note numerous potential causes of the peripheral edema, including cardiac conditions, hypertension and related medications, and pulmonary disease.  None of these, however, are related to service.  The Veteran is not service connected for any conditions.  Therefore, peripheral edema cannot be said to be secondary to a service connected condition.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for leg edema is not warranted.


ORDER

Service connection for hypertension is denied.

Service connection for leg edema is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


